DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 11/16/2021, which refers to the Amendment filed on 10/29/2021. Claims 1, 2, and 4-12 are pending in the case. Claim 2 has been cancelled. Claims 1, 7, and 10 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/29/2021 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Objections
Claim 5 is objected to because of the following informalities: recitation of “metatdata” which seems to be a misspelling of “metadata”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system, comprising:… select data elements, based on a schema of a data source linked to the trained machine learning model, as respective prediction features in an identified scenario for a prediction during a training of the trained machine learning model and in a sorted order according to a contribution of a selected data element, among the selected data elements, to the prediction based on a weight given to the selected data element and a record value of the selected data element;… generate, automatically, dynamically, based on respective metadata of the plurality of metadata, corresponding user interfaces (UIs), each UI of the Uls corresponding, based on the respective metadata, to the prediction features in the identified scenario for the prediction during the training of the trained machine learning model to: display, based on the respective metadata, a visual representation of prediction features, including information about possible values for the prediction features of the trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the obtained data record, 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more processors coupled to the repository, the one or more processors being configured to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): a repository configured to store a plurality of trained machine learning models and to store, for a trained machine learning model, among the plurality of trained machine learning models, a plurality of metadata respectively corresponding to data elements, including 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more processors coupled to the repository, the one or more processors being configured to perform the method steps
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): a repository configured to store a plurality of trained machine learning models and to store, for a trained machine learning model, among the plurality of trained machine learning models, a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source linked to prediction 
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the UI is further configured for executing second operations which include one or more of creating, updating, reading, and deleting the trained machine learning models and corresponding metadata stored in the repository.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the UI is provided… for viewing and selecting the payload of data.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): via a web server.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): via a web server.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the respective metadata is collected during a training of the trained machine learning model and corresponded to the data source linked to the trained machine learning model, and… generate a model UI displaying selections representing the plurality of trained machine learning models, and in response to a selection, through the model UI, of the trained machine learning model, obtain the respective metadata from the repository, the selected data elements based on the respective metatdata, and a selected data record 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors being further configured to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors being further configured to perform the method steps.

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the possible value information includes information to provide an override for a value or a range of values associated with the predictive feature, or information controlling visualization of the predictive feature in the UI, resulting in an updated visualization of the predictive feature in the UI.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The remaining claims 7-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1 and 4-6 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Phillipps et al. (U.S. Pat. App. Pub. No. 2014/0358825, hereinafter Phillipps) in view of deValk et al. (U.S. Pat. App. Pub. No. 2016/0267110, hereinafter deValk) and Kasturi et al. (U.S. Pat. No. 10,157,347, hereinafter Kasturi).

claim 1, Phillipps teaches:
A system, comprising (Abstract):
a repository configured to store plurality of trained machine learning models… a data source linked to prediction features of the trained machine learning model (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
one or more processors coupled to the repository, the one or more processors being configured to (Paragraphs 30 and 37, processor(s)):
… to the prediction features in the identified scenario for the prediction during the training of the trained machine learning model to (Figure 2B, machine learning ensembles 222):
display… a visual representation of the prediction features… for the prediction features of the trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the obtained data record, resulting in a dynamic update to the UI to interact with the prediction features of the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or 
obtain resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a predictive feature, among the predictive features, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Paragraph 116).

deValk teaches to store, for a trained machine learning model, among the plurality of trained machine learning models, a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source (Figure 1, data records 102, metadata 114, metadata library 116); generate, automatically, dynamically, based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Figure 4. Paragraph 11, FIG. 4 illustrates an example graphical user interface for an application that is usable to view and analyze data stored in a generated data store based on metadata in the metadata library); and display, based on the respective metadata, a visual representation of the prediction features, including information about possible values (Paragraph 66, list of fields is determined by the metadata in the metadata library specified by the particular schema configurations associated with the data store 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).
Phillipps as modified by deValk does not appear to expressly teach select data elements, based on a schema of a data source linked to the trained machine learning model, as respective prediction 
Kasturi teaches select data elements, based on a schema of a data source linked to the trained machine learning model, as respective prediction features in an identified scenario for a prediction during a training of the trained machine learning model and in a sorted order according to a contribution of a selected data element, among the selected data elements, to the prediction based on a weight given to the selected data element and a record value of the selected data element (Figure 17, suggested features 1760. Column 15, lines 45 and 46, features may be aggregated, scored or ranked, and normalized as desired. Column 17, lines 27 and 28, weights associated with each feature are identified 732); store in the repository, for the trained machine learning model, a plurality of metadata respectively corresponding to the selected data elements, including information about possible values for the selected data elements, thereby causing the selected data elements to be dynamically linkable to the prediction features for generation of a user interface (UI) to dynamically interact with the trained machine learning model (Column 4, lines 64-66, analyzes the data stream and stores metadata that may be used to produce and provide real-time query results to client systems via various interfaces. Column 15, lines 51-53, may include metadata 174, which may be used by visualization engine 168); and obtain a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified by deValk to include the adaptable machine learning techniques of Kasturi to analyze and process large volumes of data across different enterprises and for different enterprise applications (see Kasturi at column 2, lines 25-27).

As to dependent claim 2, Phillipps further teaches the UI is further configured for executing second operations which include one or more of creating, updating, reading, and deleting the trained machine learning models and corresponding metadata stored in the repository (Figure 6).

As to dependent claim 4, Phillipps further teaches the UI is provided via a web server for viewing and selecting the payload of data (Paragraph 34, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). Paragraph 71, display or otherwise present machine learning results to multiple users using electronic display devices 110 of different client computing devices 104, such as the depicted desktop computer, mobile phone, and tablet devices).

As to dependent claim 5, Phillipps further teaches:
the respective metadata is collected during a training of the trained machine learning model and corresponded to the data source linked to the trained machine learning model 
the one or more processors being further configured to,
generate a model UI displaying selections representing the plurality of trained machine learning models (Figure 5)….Phillipps does not appear to expressly teach obtain the respective metadata from the repository to automatically dynamically generate the UI.
Kasturi further teaches in response to a selection, through the model UI, of the trained machine learning model, obtain the respective metadata from the repository, the selected data elements based on the respective metatdata, and a selected data record from the data source, to automatically, dynamically, generate the UI corresponding to the trained machine learning model (Figure 17, suggested features 1760. Column 4, lines 64-66, analyzes the data stream and stores metadata that may be used to produce and provide real-time query results to client systems via various interfaces. Column 15, lines 51-53, may include metadata 174, which may be used by visualization engine 168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified by deValk to include the adaptable machine learning techniques of Kasturi to analyze and process large volumes of data across different enterprises and for different enterprise applications (see Kasturi at column 2, lines 25-27).

claim 7, Phillipps teaches:
A non-transitory computer readable medium that stores instructions, which when executed by a computer execute a process comprising (Abstract. Paragraph 32, 33, and 38):
storing, in a repository, a plurality of trained machine learning models… a data source linked to prediction features of the trained machine learning model (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
… to the prediction features in the identified scenario for the prediction during the training of the trained machine learning model (Figure 2B, machine learning ensembles 222):
display… a visual representation of the prediction features … for prediction features of the trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the obtained data record, resulting in a dynamic update to the UI to interact with the prediction features of the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the 
obtaining resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a predictive feature, among the predictive features, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Paragraph 116).
Phillipps does not appear to expressly teach storing, for a trained machine learning model, among the plurality of trained machine learning models, plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema 
deValk teaches storing, for a trained machine learning model, among the plurality of trained machine learning models, plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source (Figure 1, data records 102, metadata 114, metadata library 116); generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Figure 4. Paragraph 11, FIG. 4 illustrates an example graphical user interface for an application that is usable to view and analyze data stored in a generated data store based on metadata in the metadata library); and display, based on the respective metadata, a visual representation of the prediction features, including information about possible values (Paragraph 66, list of fields is determined by the metadata in the metadata library specified by the particular schema configurations associated with the data store 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).
Phillipps as modified by deValk does not appear to expressly teach selecting data elements, based on a schema of a data source linked to the trained machine learning model, as respective prediction features in an identified scenario for a prediction during a training of the trained machine learning model and in a sorted order according to a contribution of a selected data element, among the selected data elements, to the prediction based on a weight given to the selected data element and a 
Kasturi teaches selecting data elements, based on a schema of a data source linked to the trained machine learning model, as respective prediction features in an identified scenario for a prediction during a training of the trained machine learning model and in a sorted order according to a contribution of a selected data element, among the selected data elements, to the prediction based on a weight given to the selected data element and a record value of the selected data element (Figure 17, suggested features 1760. Column 15, lines 45 and 46, features may be aggregated, scored or ranked, and normalized as desired. Column 17, lines 27 and 28, weights associated with each feature are identified 732); storing in the repository, for the trained machine learning model, a plurality of metadata respectively corresponding to the selected data elements, including information about possible values for the selected data elements, thereby causing the selected data elements to be dynamically linkable to the prediction features for generation of a user interface (UI) to dynamically interact with the trained machine learning model (Column 4, lines 64-66, analyzes the data stream and stores metadata that may be used to produce and provide real-time query results to client systems via various interfaces. Column 15, lines 51-53, may include metadata 174, which may be used by visualization engine 168); and obtaining a data record from the data source in response to a selection (Figure 17, test run 1720, training 130 and test 140 data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of 

As to dependent claim 8, Phillipps further teaches:
the metadata is collected during a training of the trained machine learning model and corresponded to the data source linked to the trained machine learning model (Paragraph 128, the machine learning compiler module 302 evaluates learned functions from the function generator module 301 using test data to generate evaluation metadata. Paragraph 135, based on evaluation metadata from the metadata library 314, the feature selector module 304 determines which features from initialization data and/or training data are adding noise, are not predictive, are the least effective, or the like, and excludes the features from the machine learning ensemble 222), and
the process further comprises,
generating a model UI displaying selections representing the plurality of trained machine learning models (Figure 5), and
in response to a selection, through the model UI, of the trained machine learning model… corresponding to the trained machine learning model (Figure 1C).
Phillipps does not appear to expressly teach obtaining the respective metadata from the repository to automatically dynamically generate the UI.
deValk teaches obtaining the respective metadata from the repository to automatically dynamically generate the UI (Paragraph 74, generating a graphical user interface that provides outputs dynamically based on the data stored in the updated data store, schema configuration, and metadata library).


As to independent claim 10, Phillipps teaches:
A method performed in a system, the method comprising (Abstract):
storing plurality of machine learning models (Figure 2B, machine learning ensembles 222);
configuring a plurality of data sources for use in the system (Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
ingesting training data from a data source, from among the plurality of configured data sources (Figure 4, data receiver module 300);
identifying a scenario for a prediction (Paragraph 92, a goal or action for which specific machine learning was generated);
training a machine learning model, from among the plurality of machine learning models, on the ingested training data for the identified scenario to link the data source to the trained machine learning model (Paragraph 172, the function generator module 301 generates 604 a plurality of learned functions from multiple classes based on the received 602 training data);…
… to the prediction features of a trained machine learning model of the plurality of trained machine learning model to (Figure 2B, machine learning ensembles 222):
display… a visual representation of the prediction features … for the prediction features of the trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the obtained data record, resulting in a dynamic update to the UI to interact with the prediction features of the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as increasing action counts for one or more other actions 142, in an optimal machine learning manner, to satisfy the goal 150 or outcome); and
obtaining resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a predictive feature, 
Phillipps does not appear to expressly teach to store, for a trained machine learning model, among the plurality of trained machine learning models, a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a configured data source; generating, automatically, dynamically, based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata; display, based on the respective metadata, a visual representation of the prediction features, including information about possible values.
deValk teaches to store, for a trained machine learning model, among the plurality of trained machine learning models, a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a configured data source (Figure 1, data records 102, metadata 114, metadata library 116); generating, automatically, dynamically, based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Figure 4. Paragraph 11, FIG. 4 illustrates an example 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of deValk to help manage and visualize data (see deValk at paragraphs 1 and 14).
Phillipps as modified by deValk does not appear to expressly teach selecting data elements, based on a schema of the data source linked to the trained machine learning model, as respective prediction features in the identified scenario for the prediction during the training of the trained machine learning model and in a sorted order according to a contribution of a selected data element, among the selected data elements, to the prediction based on a weight given to the selected data element and a record value of the selected data element; storing, for trained machine learning model, a plurality of metadata respectively corresponding to data elements, including information about possible values for the selected data elements, thereby causing the selected data elements to be dynamically linkable to the prediction features for generation of a user interface (UI) to dynamically interact with the trained machine learning model; and obtain a data record from the data source in response to a selection.
Kasturi teaches selecting data elements, based on a schema of the data source linked to the trained machine learning model, as respective prediction features in the identified scenario for the prediction during the training of the trained machine learning model and in a sorted order according to a contribution of a selected data element, among the selected data elements, to the prediction based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified by deValk to include the adaptable machine learning techniques of Kasturi to analyze and process large volumes of data across different enterprises and for different enterprise applications (see Kasturi at column 2, lines 25-27).

As to dependent claim 11, Phillipps further teaches interacting with the trained machine learning model through the automatically dynamically created UI served by a web server or through an application programming interface in an application provided by an application server (Paragraph 34, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the .

Claims 6, 9, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Phillipps in view of deValk, Kasturi, and Dengler et al. (U.S. Pat. App. Pub. No. 2007/0130205, hereinafter Dengler).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the possible value information includes information to provide an override for a value or a range of values associated with the predictive feature, or information controlling visualization of the predictive featurein the UI, resulting in an updated visualization of the predictive featurein the UI.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified deValk and Kasturi to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the possible value information includes information to provide an override for a value or a range of value associated with the predictive feature, or information controlling visualization of the predictive feature in the UI, resulting in an updated visualization of the predictive feature in the UI.
Dengler teaches the possible value information includes information to provide an override for a value or a range of value associated with the predictive feature, or information controlling visualization of the predictive feature in the UI, resulting in an updated visualization of the predictive feature in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified deValk and Kasturi to include the metadata driven user interface techniques of 

As to dependent claim 12, the rejection of claim 10 is incorporated.
Phillipps as modified by deValk does not appear to expressly teach the possible value information includes information to provide an override for a value or a range of value associated with the predictive feature, or information controlling visualization of the predictive feature in the UI, resulting in an updated visualization of the predictive feature in the UI.
Dengler teaches the possible value information includes information to provide an override for a value or a range of value associated with the predictive feature, or information controlling visualization of the predictive feature in the UI, resulting in an updated visualization of the predictive feature in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps as modified deValk and Kasturi to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123